Citation Nr: 1009683	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-19 973	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office 
in Muskogee, Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C., chapter 35.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
August 1969 and from April 1975 to March 1976.  He died in 
November 2006.  The appellant is the Veteran's daughter.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDINGS OF FACT

1.  The Veteran died in November 2006.  

2.  In a March 2007 rating decision, the RO granted service 
connection for the cause of the Veteran's death.  

3.  The appellant reached her 26th birthday in July 2006; she 
filed a claim for DEA benefits in August 2006.  


CONCLUSION OF LAW

Eligibility for Dependents' Educational Assistance under 38 
U.S.C., chapter 35, has not been established. 38 U.S.C.A. 
§§ 3500, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 21.3040 
(2009).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Congress established an educational program for the purposes 
of providing opportunities for education to children whose 
education would otherwise be impeded or interrupted by reason 
of the death of a parent from a disease or injury incurred or 
aggravated in the Armed Forces, and which education they 
might normally have aspired to and obtained but for the death 
of such parent.  38 U.S.C.A. § 3500.  With respect to a child 
of a Veteran whose death was service-connected, such as the 
appellant, VA regulations clearly define the age limit for 
commencement of those benefits as follows:  

No person is eligible for educational 
assistance who reached his or her 26th birthday 
on or before the date the Veteran's death 
occurred.  

38 C.F.R. § 21.3040(c).  

The appellant, who is the Veteran's daughter, was born in 
July 1980.   Her 26th birthday was in July 2006.  The Veteran 
died in November 2006.  Since the appellant had reached her 
26th birthday before the date of the Veteran's death, she is 
not eligible for education benefits.  

The appellant does not disagree with those facts or the 
application of 38 C.F.R. § 21.3050(c) to those facts, making 
her ineligible for education benefits.  April 2008 Notice of 
Disagreement; June 2008 Substantive Appeal.   Instead, she 
asks the Board to consider the equities of her situation.  
April 2008 Notice of Disagreement;  June 2008 Substantive 
Appeal.  

The appellant attended college for two years (1998-2000).  At 
the end of the second year, her father was diagnosed with 
cancer.  Because of that, the appellant came home from 
college to help her parents with their day-to-day living 
expenses.  She worked at two jobs:  as a medical receptionist 
during the day and as a part-time associate at an office 
supply store in the evenings.  Now, she is able to focus her 
attention back on school.  She asserts that VA benefits would 
make that goal much more accessible and may be the only 
practical way for her to complete her teaching degree in the 
near future.  April 2008 Notice of Disagreement;  June 2008 
Substantive Appeal.  

But Congress controls the authority given to the Board and it 
requires that the Board follow not only the statutes 
governing VA benefits, but also regulations promulgated by 
VA.  38 U.S.C.A. §§ 7104(a) (decisions of the Board shall be 
based upon applicable provisions of law and regulation), 
7104(b) (the Board shall be bound in its decisions by the 
regulations of VA).  Since the regulation provides that a 
child of a Veteran who reaches his or her 26th birthday 
before the Veteran's death is not eligible for education 
benefits, eligibility for the education benefits is not 
established on this record.  

The benefit of the doubt doctrine does not change the result 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  But the facts are not in dispute in this 
case; rather, the application of the law to those facts is 
all that is at issue.  Thus, there is no reasonable doubt to 
resolve. 

Duties to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  But 
this case does not involve a claim for benefits under 
38 U.S.C.A., chapter 51; rather, since the appellant is 
seeking eligibility for education benefits under 38 U.S.C.A., 
chapter 35, she is not a "claimant" within the meaning of 
the VCAA statute.  See Lueras v. Principi, 18 Vet. App. 435, 
438-439 (2004) (VCAA notice and assistance provisions do not 
apply to chapter 53 proceedings involving special provisions 
relating to benefits); Sims v. Nicholson, 19 Vet. App. 453, 
456 (2006) (VCAA does not apply to application for 
restoration of competency because it is not a chapter 51 
claim for benefits); Barger v. Principi, 16 Vet. App. 132, 
138 (2002) (VCAA does not apply to an application for a 
waiver of overpayment because it is not a chapter 51 claim 
for benefits).  Since this is a matter under chapter 35, the 
VCAA provisions are not applicable to this appeal.  

In any event, the appellant's pleadings indicate that she is 
aware of what is required to establish her eligibility and is 
also aware that no such evidence exists since she had reached 
her 26th birthday before the Veteran died.  


ORDER

Eligibility for Dependents' Educational Assistance under 38 
U.S.C., chapter 35, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


